



 
Exhibit 10.1.40
 


 
November 30, 2007
 
Steven Helmers, Esq.
Christopher Reitz, Esq.
Black Hills Corporation
Aquila, Inc.
625 Ninth Street
20 West Ninth Street
Rapid City, SD 57709
Kansas City, MO 64105



Re:
Partnership Interests Purchase Agreement and Asset Purchase Agreement
(collectively, the "Agreements") by and among Aquila, Inc. ("Aquila"), Black
Hills Corporation ("Black Hills"), Great Plains Energy Incorporated ("Great
Plains") and Gregory Acquisition Corp. ("Gregory")

 
Dear Steve and Chris:
 
Under the terms of the Agreements, as modified by those certain letters dated as
of June 29, 2007, August 31, 2007, and September 28, 2007, Black Hills, Aquila
and Great Plains are to attach schedules setting forth Retained Agreements and
Shared Agreements prior to November 30, 2007.  We recognize that this deadline
may be implausible and therefore propose extending the date set forth under
section 2.2(1) and 8.5(d) of the Agreements to January 31, 2008.


If you are in agreement, please sign below on the attached signature page where
indicated and return a copy of this letter to me by fax or e-mail.



 
Very truly yours,
 
Great Plains Energy Incorporated
 
 
By:  /s/ Mark G. English
 
Name: Mark G. English
Title:  General Counsel


--------------------------------------------------------------------------------




ACKNOWLEDGED, CONSENTED TO, AND ACCEPTED BY:


BLACK HILLS CORPORATION




By:  /s/ Steven Helmers


Name:   Steven J. Helmers
Title:     SVP and General Counsel




AQUILA, INC.




By:  /s/ Chris Reitz


Name:   Chris Reitz
Title:     General Counsel & Corp. Secretary




GREGORY ACQUISITION CORP.




By:  /s/ Mark G. English


Name:  Mark G. English
Title:    Secretary and Treasurer







